

Exhibit 10.1
 

 


[exhibitx1x1.jpg]

Amendment to
Loan Agreement
 

Borrowers:        CalAmp Corp., a Delaware corporation     CalAmp Products,
Inc., a Delaware corporation     CalAmp Wireless Networks Corporation (formerly
Dataradio     Corporation), a Delaware corporation       Address:   1401 N. Rice
Avenue     Oxnard, California 93030       Date:   August 15, 2011


    THIS AMENDMENT TO LOAN AGREEMENT is entered into between SQUARE 1 BANK
(“Lender”) and the borrower named above (“Borrower”).
 
    The Parties agree to amend the Loan and Security Agreement between them,
dated December 22, 2009 (as amended, the “Loan Agreement”), as follows,
effective as of the date hereof. (Capitalized terms used but not defined in this
Amendment, shall have the meanings set forth in the Loan Agreement.)
 
    1. Credit Limit; New Term Loan. The portion of Section 1 of the Schedule to
the Loan Agreement, which presently reads as follows:
 

                “1.       
Credit Limit (Section 1.1): An amount not to exceed the lesser of (a) and (b)
below:
                    “(a)        
a total of $12,000,000 at any one time outstanding (the “Maximum Credit Limit”);
or
                      “(b)  
85% (an “Advance Rate”) of the amount of Borrower’s Eligible Accounts (as
defined in Section 8 above).
 


“Lender may, from time to time, adjust the Advance Rate, in its Good Faith
Business Judgment, upon notice to the Borrower, based on changes in collection
experience with respect to Accounts, or other issues or factors relating to the
Accounts or other Collateral or Borrower. In Lender’s discretion Loans may be
made separately to each Borrower based on the Eligible Accounts of each
Borrower.”
 
-1-
 

--------------------------------------------------------------------------------

 


Amendment to Loan Agreement    


is hereby amended to read as follows:
 
“The ‘Credit Limit’ shall be an amount equal to the combined maximum amount of
the Term Loan and the Revolving Loans set forth below.
 

                         “(a)       
Revolving Loans. The Revolving Loans shall be in an amount up to the lesser of
the following:
                “(i)       
An amount equal to $12,000,000 minus the unpaid principal balance of the Term
Loan from time to time outstanding; or
                      “(ii)  
85% (the ‘Advance Rate’) of the amount of Borrower’s Eligible Accounts (as
defined in Section 8 above).
 


“Lender may, from time to time, adjust the Advance Rate, in its Good Faith
Business Judgment, upon notice to the Borrower, based on changes in collection
experience with respect to Accounts, or other issues or factors relating to the
Accounts or other Collateral or Borrower. In Lender’s discretion Revolving Loans
may be made separately to each Borrower based on the Eligible Accounts of each
Borrower.
 

                         “(b)        Term Loan.                     “(i)       
Term Loan Amount; Disbursement. The Term Loan shall be in the original principal
amount of $3,000,000, and, subject to the terms and conditions in this
Agreement, shall be disbursed to the Borrower, in one disbursement, on or about
August 15, 2011, provided that disbursement of the Term Loan is conditioned on
the Subordinated Debt being concurrently paid in full.
                       “(ii)  
Principal Payments. The principal of the Term Loan shall be repaid in monthly
principal payments of $100,000 each, commencing on April 1, 2012, and continuing
on the first day of each month thereafter until the Maturity Date (as defined
below), on which date the entire unpaid principal balance of the Term Loan and
all accrued and unpaid interest thereon shall be due and payable.
 


-2-
 

--------------------------------------------------------------------------------

 


Amendment to Loan Agreement    


                                    “(iii)       
Interest Payments. Accrued interest on the Term Loan shall be paid monthly as
provided in Section 1.2 of this Loan Agreement.”
   


    2. Reduction in Interest Rate. The portion of Section 2 of the Schedule to
the Loan Agreement, which presently reads as follows:
 
“A rate equal to the Prime Rate in effect from time to time, plus 2% per annum,
provided that the interest rate in effect on any day shall not be less than 6%
per annum, and provided that interest in each month shall not be less than
$20,000.”
 
is hereby amended to read as follows:
 
“A rate equal to the Prime Rate in effect from time to time, plus 1% per annum.”
 
    3. Increase in Permitted Other Investments. Clause (ix) of the definition of
“Permitted Investments” in Section 8 of the Loan Agreement, which presently
reads as follows:
 
“(xi) other Investments not exceeding $100,000 in the aggregate at any one
time.”
 
is hereby amended to reads as follows:
 
“(xi) other Investments not exceeding $1,000,000 in the aggregate at any one
time.”
 
    4. New Maturity Date. Section 4 of the Schedule to the Loan Agreement is
amended to read as follows:
 
“4. Maturity Date (Section 6.1): August 15, 2014.”
 
    5. Modification to Minimum EBITDA Covenant. The portion of Section 5 of the
Schedule to the Loan Agreement, which presently reads as follows:
 

Six Months Ending Minimum EBITDA     3/26/2011 $1,500,000   4/23/2011 $1,500,000
  5/28/2011 $1,500,000   6/25/2011 $1,500,000   7/23/2011 $1,500,000  


-3-
 

--------------------------------------------------------------------------------

 


Amendment to Loan Agreement    


8/27/2011 $2,000,000     9/24/2011 $2,000,000   10/22/2011 $2,000,000  
11/26/2011 $2,000,000   12/24/2011 $2,000,000   1/21/2012 $2,000,000   2/25/2012
$2,000,000  


is hereby amended to read as follows:
 

Six Months Ending Minimum EBITDA     3/26/2011 $1,500,000   4/23/2011 $1,500,000
  5/28/2011 $1,500,000   6/25/2011 $1,500,000   7/23/2011 $2,500,000   8/27/2011
$2,500,000   9/24/2011 $2,500,000   10/22/2011 $2,500,000   11/26/2011
$2,500,000   12/24/2011 $2,500,000   1/21/2012 $2,500,000   2/25/2012 $2,500,000
 


    6. Addition of Debt Service Coverage Ratio Covenant. The following is added
to the end of Section 5 of the Schedule to the Loan Agreement:
 
“In addition to the covenants set forth above, Borrower shall maintain a Debt
Service Coverage Ratio of not less than 1.50 to 1.00 for each twelvemonth period
ending at the end of each fiscal month, commencing with the twelve-month period
ending August 27, 2011 and continuing with the twelve-month period ending
September 24, 2011 and each twelve-month period ending at the end of each fiscal
month thereafter (collectively, the ‘Applicable Periods’).
 
“As used herein, ‘Debt Service Coverage Ratio’ means the ratio of
 
-4-
 

--------------------------------------------------------------------------------

 


Amendment to Loan Agreement    


“(i) Borrower’s EBITDA for the Applicable Period, minus Borrower’s capital
expenditures actually made (other than capital expenditures which are financed)
for the Applicable Period,
 
“TO
 
“(ii) the sum of (A) the Term Loan principal payments falling due in the next 12
months following the end of the Applicable Period, plus (B) interest on the
Revolving Loans and the Term Loan for the Applicable Period.”
 
    7. Conforming Amendments.
 
       7.1 Section 1.1 of the Loan Agreement is amended to read as follows:
 
“1.1 Loans. Lender will make loans to Borrower (the ‘Loans’), in the amounts
(the ‘Credit Limit’) shown on the Schedule, consisting of a Term Loan (the ‘Term
Loan’) and Revolving Loans (the ‘Revolving Loans’), subject to the provisions of
this Agreement and subject to, in the case of the Revolving Loans, deduction of
Reserves for accrued interest and such other Reserves as Lender deems proper
from time to time in its Good Faith Business Judgment.”
 
       7.2 References in Sections 1.6, 4.1, and 4.4 of the Loan Agreement to
“Loans” shall be deemed to refer to “Revolving Loans”.
 
       7.3 The portion of Section 1.2 of the Loan Agreement, which presently
reads “Accrued interest shall be payable monthly, on the last day of the month .
. .” is amended to read as follows:
 
“Accrued interest for each month shall be payable monthly, on the first day of
the following month . . .”
 
    8. Permitted Subordinated Debt Payments. Lender consents to Borrower making
principal payments on Subordinated Debt in the total amount of $5,000,000, plus
accrued interest, prior to, or concurrently with the disbursement of the Term
Loan.
 
    9. Fee. In consideration for Lender entering into this Amendment, Borrower
shall concurrently pay Lender a fee in the amount of $60,000, which shall be
non-refundable and in addition to all interest and other fees payable to Lender
under the Loan Documents. Lender is authorized to charge said fee to Borrower’s
loan account or any of Borrower’s deposit accounts with Lender.
 
    10. Representations True. Borrower represents and warrants to Lender that
all representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date.
 
    11. General Release. In consideration for Lender entering into this
Amendment, Borrower hereby irrevocably releases and forever discharges Lender,
and its successors, assigns, agents, shareholders, directors, officers,
employees, agents, attorneys, parent corporations, subsidiary corporations,
affiliated corporations, affiliates, participants, and each of them
(collectively, the “Releasees”), from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action, of every
nature and description, known and unknown, which Borrower now has or at any time
may hold, by reason of any matter, cause or thing occurred, done, omitted or
suffered to be done prior to the date of this Amendment (collectively, the
“Released Claims”). Borrower hereby irrevocably waives the benefits of any and
all statutes and rules of law to the extent the same provide in substance that a
general release does not extend to claims which the creditor does not know or
suspect to exist in its favor at the time of executing the release, and Borrower
irrevocably waives any benefits it may have under California Civil Code Section
1542 which provides: "A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor. Borrower represents and warrants
that it has not assigned to any other Person any Released Claim, and agrees to
indemnify Lender against any and all actions, demands, obligations, causes of
action, decrees, awards, claims, liabilities, losses and costs, including but
not limited to reasonable attorneys' fees of counsel of Lender’s choice and
costs, which Lender may sustain or incur as a result of a breach or purported
breach of the foregoing representation and warranty.
 
-5-
 

--------------------------------------------------------------------------------

 

Amendment to Loan Agreement     

 
     12. Governing Law; Jurisdiction; Venue. This Amendment and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Amendment or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in a court located in
Los Angeles County, California, and each party consents to the jurisdiction of
any such court and the referee referred to in Section 9.20 of the Loan
Agreement, and waives any and all rights the party may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, including, without limitation, any objection to venue or
request for change in venue based on the doctrine of forum non conveniens;
provided that, notwithstanding the foregoing, nothing herein shall limit the
right of Lender to bring proceedings against Borrower in the courts of any other
jurisdiction. Borrower consents to service of process in any action or
proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in the Loan Agreement or by any other method permitted by
law.
 
     13. Dispute Resolution. The provisions of Section 9.20 of the Loan
Agreement relating to dispute resolution shall apply to this Amendment, and the
terms thereof are incorporated herein by this reference.
 
     14. General Provisions. This Amendment, the Loan Agreement, any prior
written amendments to the Loan Agreement signed by Lender and Borrower, and the
other written documents and agreements between Lender and Borrower set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Lender and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.
 
-6-
 

--------------------------------------------------------------------------------

 

Amendment to Loan Agreement    

 
     15. Mutual Waiver of Jury Trial. LENDER AND BORROWER EACH ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.
 
[Signatures on Next Page]
 
 
 
 
 
-7-
 

--------------------------------------------------------------------------------

 

Amendment to Loan Agreement    

 
Borrowers:
 

CalAmp Corp.      CalAmp Products, Inc.         By /s/ Richard Vitelle     By
/s/ Garo Sarkissian   Name   Richard Vitelle     Name   Garo Sarkissian   Title
VP Finance & CFO     Title Vice President                
CalAmp Wireless Networks Corporation
                                By /s/ Garo Sarkissian           Name Garo
Sarkissian           Title Vice President                    
Lender:
                 
Square 1 Bank
                            By /s/ Richard Suhl           Title S.V.P.          

 
-8-



--------------------------------------------------------------------------------